Citation Nr: 1225134	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  05-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for visual impairment, claimed as a residual of an in-service head injury.

5.  Entitlement to service connection for posttraumatic cervical strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The appellant served in the United States Army from June 1977 to September 1978, under other than honorable conditions.  The appellant served in the United States Navy on active duty from September 1981 to September 1985.  The appellant immediately re-enlisted for a third period of active duty from September 1985 to May 1988, but this period of service with the Navy was served under other than honorable conditions.  

In light of the foregoing, a June 2004 Administrative Decision regarding the character of the appellant's discharge determined that the appellant's periods of service from June 1977 to September 1978 and from September 1985 to May 1988, served under other than honorable conditions, act as a bar to any entitlement for VA benefits and Chapter 17, Title 38, health benefits (for disability incurred in or as a result of disease or injury incurred during those two periods of service).  The decision also established basic eligibility to benefits based on the second period of faithful and meritorious service from September 1981 to September 1985.  In other words, the administrative decision determined that service connection may only be established for a disability that was incurred in or aggravated by the appellant's period of service which commenced in September 1981 and ended on September 9, 1985.  Another administrative decision was issued in March 2010 which addressed concerns raised by a STAR review report of August 2005 as noted herein below.  The March 2010 administrative decision determined, based on the appellant's statements alone, that the appellant had fulfilled a complete 4-year enlistment period from September 1981 to September 1985, and as such, the honorable discharge for this time period was not conditional upon the final character of discharge received for the period of immediate reenlistment that commenced on September 10, 1985 and ended in May 1988.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO denied service connection for hearing loss, tinnitus, headaches, impaired vision and posttraumatic cervical strain.

In April 2005, the appellant testified at a personal hearing before a Hearing Officer at the RO.  A transcript of this testimony is associated with the claims file.  

In September 2008, the appellant testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this testimony is also associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for hearing loss, tinnitus, headaches, impaired vision, and posttraumatic cervical strain.  

After the RO issued the administrative decision in July 2004, a "VA Star Review" determined that there was an error associated with the findings in the July 2004 administrative decision with regard to the character of the appellant's discharge.  Specifically, the review explained that because the appellant's third period of service, beginning in September 1985, which was served under other than honorable conditions, came as an immediate reenlistment following the second "honorable" period of service, the second discharge was conditional upon the character of discharge for the third period of service.  The Star Review further explained that for conditional discharges the evidence must show completion of the obligation of active service at the time of entry, even if the subsequent discharge was otherwise other than honorable.  The Star Review indicated that the RO's July 2004 administrative decision did not make a proper determination regarding eligibility for complete separation, and eligibility for benefits during Navy service had not been properly determined.  

After the case was remanded in May 2010, another RO administrative decision regarding the character of the Veteran's discharge, dated in March 2010, was added to the claims file.  In the March 2010 administrative decision, the RO determined that the appellant's 4-year period of service from September 1981 to September 1985 was a completed 4-year term of obligation at enlistment; thus the honorable discharge in September 1985 was not conditional upon the discharge in 1988.  In this regard, the RO noted that numerous unsuccessful attempts had been made to obtain service personnel records from the appellant's 1981-1988 service from the National Personnel Records Center (NPRC) through PIES requests conducted in 2003, 2008, and 2011.  These requests, and the negative replies, are clearly documented in the claims file.

However, it is not surprising that all of the PIES requests to NPRC for the appellant's service personnel records were unsuccessful because, according to the VA Manual M-21-MR1, records concerning facts and circumstances surrounding an other-than-honorable discharge, including Board of Officers proceedings for officers and enlisted personnel are maintained by the JAG office of the military installation where the service member was discharged.  The VA Manual further notes that these records are not available through PIES and a request must be sent directly to the JAG office.  See VA ADJUDICATION MANUAL M21-1MR, Part III, subpart iii, chapter 2, Section  j.70.h.

Given that the service treatment records from this period of service also could not be obtained, a question arises as to whether they are with his service personnel records from that period of service.  In light of the foregoing, the RO must request the appellant's complete personnel file and service treatment records for his period of service from September 1981 through May 1988 from the Navy JAG office where the appellant was discharged.  

Regarding the claim of service connection for tinnitus, the Veteran has asserted that he experienced tinnitus since service, and a VA examination was provided in October 2004 that provided a medical opinion of record linking the Veteran's claimed tinnitus to his service.  However, a rationale was not provided for the opinion.  A medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). The Veteran should therefore be afforded a VA examination to determine the current nature and likely etiology of the claimed tinnitus.  

In the last remand, the RO was directed to obtain "ship deck logs."  The RO attempted to obtain ship deck logs for the time period from 1981 to 1985 for the ship on which the Veteran served during that time period; however, the service department notified the RO that it requires a two-month window to search for the deck logs and can only supply two months worth of deck logs to satisfy a search.  The RO should therefore contact the Veteran and request that he provide a two-month time frame during which he was injured on the USS Midway between 1981 and 1985 so that the RO can attempt to corroborate the Veteran's assertions regarding his head injury.

In addition to the above development, the RO should schedule the Veteran for VA examinations to obtain adequate opinions regarding whether the Veteran's claimed headaches, blurred vision and/or cervical disability were incurred in service.  

Finally, all outstanding pertinent VA treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the appellant's complete Navy personnel file and service treatment records by contacting the Navy JAG office where the appellant was discharged.  These records are not available through PIES and a request must be sent directly to the JAG office.  See VA ADJUDICATION MANUAL M21-1MR, Part III, subpart iii, chapter 2, section j.70.h.

2.  Obtain all relevant VA medical treatment records from the East Orange VA Medical Center dating from August 24, 2011.  

3.  Request from the Veteran a two-month time frame during his second period of service (between 1981 and 1985) during which his in-service head injury occurred so that a new search for deck logs may be conducted; and, explain to the Veteran that deck log searches may only be conducted with a maximum two-month time frame.  If the Veteran responds, contact the Naval History and Heritage Command at the Washington Navy Yard to obtain the deck logs identified by the Veteran.  

4.  Afford a VA examination to determine the current nature and likely etiology of the claimed tinnitus.  The claims folder should be made available to the examiner for review; the examiner must indicate that the claims folder was reviewed and should record a full history as reported by the Veteran with regard to the onset of his tinnitus and his in-service noise exposure.   The Veteran should be provided with an opportunity to report the symptoms he experienced during his period of service from September 1981 to September 1985 and thereafter.  

The examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that his tinnitus began in or is otherwise the result of his active service from September 1981 to September 1985, to include as a result of credible reports of excessive noise exposure therein.  A complete rationale for any opinion expressed must be provided.  

5.  Afford a VA examination to determine the current nature and likely etiology of the blurred vision.  The claims folder should be made available to the examiner for review; the examiner must indicate that the claims folder was reviewed and should record a full history as reported by the Veteran with regard to the onset of his blurred vision.  The Veteran should be provided with an opportunity to report the symptoms he experienced during his period of service from September 1981 to September 1985 and thereafter.  

The examiner should diagnose all eye disabilities found and express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any disability found, except refractive error, began in or is otherwise the result of his active service from September 1981 to September 1985, to include a claimed head injury therein.  The examiner should consider the Veteran's hearing testimony where he explains that ever since the in-service head injury he has experienced blurred vision.  For the purpose of this opinion, the examiner should assume that the Veteran experienced a head injury during his period of active service from 1981 to 1985.  A complete rationale for the opinion must be provided.  

With respect to refractive error, the examiner should provide an opinion as to whether it is at least as likely as not that there was a superimposed injury or disease during the period of service from September 1981 to September 1985 that resulted in additional disability.  

6.  Afford a VA examination to determine the current nature and likely etiology of the headaches.  The claims folder should be made available to the examiner for review; the examiner must indicate that the claims folder was reviewed and should record a full history as reported by the Veteran with regard to the onset of his headaches.  The Veteran should be provided with an opportunity to report the symptoms he experienced during his period of service from September 1981 to September 1985 and thereafter.  

The examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that headaches began in or are otherwise the result of his active service from September 1981 to September 1985, to include a claimed head injury therein.  The examiner should consider the Veteran's hearing testimony where he explains that ever since the in-service head injury he has experienced headaches.  For the purpose of this opinion, the examiner should assume that the Veteran had a head injury in service.  A complete rationale for the opinion must be provided.  

7.  Afford a VA examination to determine the current nature and likely etiology of the claimed cervical disability.  The claims folder should be made available to the examiner for review; the examiner must indicate that the claims folder was reviewed and should record a full history as reported by the Veteran with regard to the onset of his symptoms.  The Veteran should be provided with an opportunity to report the symptoms he experienced during service from September 1981 to September 1985  and thereafter.  

The examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that a cervical disability began in or is otherwise the result of his active service from September 1981 to September 1985, to include a claimed head injury therein.  The examiner should consider the Veteran's hearing testimony where he explains that ever since the in-service head injury he has experienced pain across his shoulders.  For the purpose of this opinion, the examiner should assume that the Veteran experienced a head injury in service.  A complete rationale for the opinion must be provided.  

8.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

9.  Thereafter, readjudicate the issues on appeal.  If any benefit on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

